Order entered September 3, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-01272-CV

          IN THE INTEREST OF K.C.E. AND L.T.E., CHILDREN

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-55626-2018

                                    ORDER

      Before the Court is appellant’s September 2, 2020 motion to postpone

argument which we construe as a motion for an extension of time to file his brief

on the merits. We GRANT the motion and extend the time to October 12, 2020.


                                           /s/   KEN MOLBERG
                                                 JUSTICE